Case 15-36072        Doc 30     Filed 02/14/19     Entered 02/14/19 14:23:00          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-36072
         Tena J Jackson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/23/2015.

         2) The plan was confirmed on 12/18/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/30/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 40.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,500.00.

         10) Amount of unsecured claims discharged without payment: $25,211.25.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-36072       Doc 30      Filed 02/14/19    Entered 02/14/19 14:23:00                Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor            $15,874.83
         Less amount refunded to debtor                          $79.83

 NET RECEIPTS:                                                                                 $15,795.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $818.92
     Other                                                                 $310.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,128.92

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim       Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
 BELVIDERE & GREENBAY CURRENC Unsecured           989.00           NA              NA            0.00       0.00
 CAPITAL ONE BANK USA           Unsecured         386.00        386.24          386.24          46.96       0.00
 DIRECTV                        Unsecured            NA         213.71          213.71          25.99       0.00
 ILLINOIS DEPT OF REVENUE       Unsecured            NA         107.80          107.80          13.11       0.00
 ILLINOIS DEPT OF REVENUE       Priority          800.00        491.26          491.26        491.26        0.00
 ILLINOIS TOLLWAY               Unsecured      2,100.00       2,199.60        2,199.60        267.45        0.00
 INTERNAL REVENUE SERVICE       Priority          300.00           NA              NA            0.00       0.00
 MOUNTAIN SUMMIT FINANCIAL INC Unsecured       2,000.00       1,000.00        1,000.00        121.59        0.00
 NORTH SHORE GAS                Unsecured      1,208.00            NA              NA            0.00       0.00
 NORTHWESTERN MEDICINE          Unsecured      2,819.00            NA              NA            0.00       0.00
 NORTHWESTERN MEM PHYS GROUP Unsecured             10.00           NA              NA            0.00       0.00
 PROGRESSIVE FINANCIAL SERVICES Unsecured         507.00           NA              NA            0.00       0.00
 QUEST DIAGNOSTICS              Unsecured           7.00           NA              NA            0.00       0.00
 SECURITY CREDIT SYSTEMS INC    Unsecured      2,669.00            NA              NA            0.00       0.00
 SLEEP MANAGEMENT SOLUTIONS     Unsecured          12.00           NA              NA            0.00       0.00
 STATE COLLECTION SERVICE       Unsecured         101.00           NA              NA            0.00       0.00
 SURGE                          Unsecured         550.00           NA              NA            0.00       0.00
 TRANSWORLD SYSTEMS             Unsecured         310.00           NA              NA            0.00       0.00
 UNITED COMPUCRED COLLECTIONS Unsecured           237.00           NA              NA            0.00       0.00
 VAN RU CREDIT CORP             Unsecured         100.00           NA              NA            0.00       0.00
 VISTA MEDICAL CENTER EAST      Unsecured      1,816.00            NA              NA            0.00       0.00
 WAUKEGAN CLINIC CORP           Unsecured          13.00           NA              NA            0.00       0.00
 NORTHWESTERN MED FACULTY FND Unsecured            93.00           NA              NA            0.00       0.00
 LAKE FOREST HOSPITAL           Unsecured         365.00           NA              NA            0.00       0.00
 GRAND YEOMAN PARK DENTAL CAR Unsecured            11.00           NA              NA            0.00       0.00
 H&R BLOCK                      Unsecured         267.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-36072       Doc 30        Filed 02/14/19    Entered 02/14/19 14:23:00               Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim        Claim        Principal       Int.
 Name                                Class    Scheduled      Asserted     Allowed         Paid          Paid
 HSBC                             Unsecured      4,396.00            NA          NA             0.00        0.00
 HUMMINGBIRD FUNDS LLC            Unsecured      1,500.00            NA          NA             0.00        0.00
 ILLINOIS DERMATOLOGY INSTITUTE   Unsecured          20.00           NA          NA             0.00        0.00
 CERTIFIED SERVICES INC           Unsecured          68.00           NA          NA             0.00        0.00
 CITY OF WAUKEGAN PARKING         Unsecured      1,000.00            NA          NA             0.00        0.00
 DITRONICS FINANCIAL SERVICES     Unsecured          25.00           NA          NA             0.00        0.00
 EVANSTON HOSPITAL                Unsecured         100.00           NA          NA             0.00        0.00
 ADVOCATE CONDELL MEDICAL CTR     Unsecured      1,585.00            NA          NA             0.00        0.00
 ALLIED INTERSTATE/PYOD           Unsecured         211.00           NA          NA             0.00        0.00
 AT&T                             Unsecured          96.00           NA          NA             0.00        0.00
 AT&T MOBILITY                    Unsecured         457.00           NA          NA             0.00        0.00
 AUDIT SYSTEMS INCORPORATED       Unsecured         237.00           NA          NA             0.00        0.00
 US DEPARTMENT OF EDUCATION       Unsecured     72,228.00     79,772.72    79,772.72       9,699.72         0.00


 Summary of Disbursements to Creditors:
                                                               Claim          Principal                Interest
                                                             Allowed              Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00                $0.00               $0.00
       Mortgage Arrearage                                      $0.00                $0.00               $0.00
       Debt Secured by Vehicle                                 $0.00                $0.00               $0.00
       All Other Secured                                       $0.00                $0.00               $0.00
 TOTAL SECURED:                                                $0.00                $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00             $0.00                  $0.00
        Domestic Support Ongoing                               $0.00             $0.00                  $0.00
        All Other Priority                                   $491.26           $491.26                  $0.00
 TOTAL PRIORITY:                                             $491.26           $491.26                  $0.00

 GENERAL UNSECURED PAYMENTS:                             $83,680.07        $10,174.82                   $0.00


 Disbursements:

        Expenses of Administration                             $5,128.92
        Disbursements to Creditors                            $10,666.08

 TOTAL DISBURSEMENTS :                                                                        $15,795.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-36072        Doc 30      Filed 02/14/19     Entered 02/14/19 14:23:00            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/14/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
